 In the Matter Of PACIFIC GREYHOUND LINESandAMALGAMATED ASSO-CIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACH EM-PLOYES OF AMERICAIn the MatterOf PACIFIC GREYHOUND LINESandBROTHERHOOD OF-RAILROADTRAINMENCases Nos. R-926 and R-927, respectivelySECOND AMENDMENT TO DECISION AND DIRECTIONOF ELECTIONSDecember 14, 1938On October 29, 1938, the National Labor Relations Board, herein-called the Board, issued a Decision and Direction of Elections i in the-above-entitled proceedings.On November 10, 1938, the Board issued-an Amendment to Decision and Direction of Elections 2 amending the-Direction of Elections in certain particulars here immaterial.On or about November 2 and again on November 29, 1938, Inter-national Association of Machinists, a labor organization affiliated with-the American Federation of Labor, by its acting international presi-dent, H. W. Brown, informally protested to the Board the conduct ofthe election directed in the Direction of Elections among employees-within the group therein described as group (b), for the reasons,-among others, as asserted by it, that it claims exclusive jurisdictionover certain, if not all, of the shopmen of Pacific Greyhound Lines,,herein called the Company, a party herein, employed by the Companyelsewhere than at Los Angeles and San Francisco, California, that itrepresents such employees for collective bargaining purposes, and hasso represented them in negotiating collective bargaining contractswith the Company.Thereafter, on December 12, 1938, Amalgamated Association of-Street,ElectricRailway and Motor Coach Employes of America,herein called the Amalgamated, the petitioner in Case No. R-926,.one of the consolidated cases in the above-entitled proceedings,-lodged with the Board its verified and duly acknowledged Amended_Petition for Investigation and Certification of Representatives pur--19 N. L.R B. 557.29 N. L. R. B. 57810. N. L.R. B., No. 62.650 660NATIONAL LABOR RELATIONS BOARDsuant to Section 9 (c) of the National Labor Relations Act, hereincalled the second amended petition of the Amalgamated. Said secondamended petition is hereby ordered filedinstanter.The second amended petition alleges that there now exists a dis-pute within the American Federation of Labor between the Amal-gamated and the said International Association of Machinists "con-cerning jurisdiction over certain of the employer's shop employees,[in] the election directed in Paragraph (b) of the Board's Directionof Elections of October 29, 1938, as amended November 10, 1938,"and requests "certification in a unit excluding the shop employees asto which the dispute" exists. In the amended petition filed hereinby the Amalgamated before the hearing, the Amalgamated claimedto represent, among other employees of the Company, all shopmenexcept shop employees at San Francisco and Los Angeles, California.Moreover, the Amalgamated claimed in said amended petition andat the hearing that said shopmen, with the exception noted, comewithin the larger single unit which the Amalgamated then con-tended was appropriate for bargaining purposes.From the allega-tions of the second amended petition of the Amalgamated, however,itappears that a jurisdictional dispute exists between itself andsaid International Association of Machinists as to shop employees ofthe Company other than those in the two mentioned cities.TheBoard does not resolve such jurisdictional disputes.3However, sincethe Amalgamated by virtue of its second amended petition neithermakes claim to represent shopmen nor contends that they are partof an appropriate bargaining unit or units, the Board will by itsamendment hereinafter exclude them from these proceedings. Suchexclusion does not affect the interest of the Brotherhood of RailroadTrainmen, herein called the Brotherhood, a party herein, nor of theCompany, adversely.The second amended petition of the Amalgamated sets forth,among other things, that the "Description of the bargaining unitwhich petitioner claims as appropriate," is as follows :Unit 1: All employees except those in executive and super-visory capacities, shop employees and bus drivers.Unit 2: All bus drivers.During the hearing herein, and in the amended petition filed bythe Amalgamated prior to the hearing, the Amalgamated claimedthat all employees of the Company,4 except those in executive andsupervisory capacities and shopmen in San Francisco and Los8SeeMatter of Aluminum Company of AmericaandAluminum Workers UnionNo1910,1 N. L R B 530;Matter of Curtis Bay Towing CompanyandMarine Engineers'BeneficialAssociation No 5, 4 N L R B 360, and cases therein cited.4 This was interpreted in the Decision and Direction of Elections as meaning bus drivers,and station,clerical,and shop employees DECISIONS AND ORDERS661Angeles, constituted an appropriate bargaining unit. In view of theabove allegations of the second amended petition, construed togetherwith the first amended petition and in the light of the record, itappears that the Amalgamated now advances the claim that severalunits could be found by the Board to constitute appropriate bar-gaining unit or units, viz :(a) a unit composed of bus drivers, alone;(b) a unit composed of bus drivers, station employees, andclerical employees, exclusive of executives and supervisory em-ployees; and(c) a unit composed of station and clerical employees ex-clusive of bus drivers, executives, and supervisory employees.In the Decision and Direction of Elections, the Board found thatunit (a) above, now advanced by the Amalgamated as a possibleappropriate unit, could be found to constitute an appropriate bar-gaining unit; 5 and upon the principles set forth in said Decisionand Direction of Elections, unit (b) above, which differs from thelarger unit there found appropriate only with respect to the exclu-sion of shopmen, a matter immaterial herein, likewise could be foundto constitute an appropriate bargaining unit.Concerning unit (c)the Decision and Direction of Elections indicates merely that such aunit, the exclusion of all shopmen being immaterial, only could befound appropriate upon the contingency that the Brotherhood suc-ceeded in polling a majority of the votes. in the election directedamong the bus drivers, and the Amalgamated secured a majority inthe other election among employees in the residual group.Forpresent purposes, however, it is unnecessary to determine whetherunit(c) also could be found appropriate, upon the record here pre-sented,apart from the occurrence of such contingency.In the Decision and Direction of Elections the Board stated thatthe desires of the employees as expressed in the elections directedwould determine whether the bus drivers alone constitute an appro-priate unit or, whether they comprised part of the larger unit.TheBoard also indicated, as discussed below, that upon a certain con-tingency certification: could be had in a residual unit. - The prin-ciples there announced would be applicable, under the circumstancesof this proceeding, to a determination of the various units whichthe Amalgamated now advances as constituting appropriate units.We note only one difference. Inasmuch as the Amalgamated nowagrees with the Brotherhood that the bus drivers could constitutealone' an appropriate bargaining unit, we are of the opinion-thatif the Amalgamated failed to secure a majority. vote in an, electionconductedamongemployees,in the residual group, i. e., unit (c)This was the unit contended by the Brothl rhood to be appropriate.147841-39-vol. 10-43 662NATIONAL LABOR RELATIONS BOARDabove, a majority vote in its favor in the election among bus driversnevertheless should be deemed to determine that a unit composedonly of bus drivers was appropriate for collective bargaining. Inother words, a vote for the Amalgamated in unit (a), would beinterpreted as expressing a preference for the larger unit (b) ifthe Amalgamated polled a majority in unit (c), but if the Amalga-mated acquired no such majority in unit (c), then for the unit com-posed only of-bus drivers, i. e., unit (a). In this manner the Amal-gamated may, if it obtains a majority in both the bus driver andthe residual group, be certified for the single larger unit as origi-nally requested; on the other hand if it obtains a majority in thebus-driver group alone it may, in the same manner as if the Brother-hood obtains a majority among the bus drivers, be certified for thatunit alone.In this connection it 'is unnecessary to decide, and weexpress no opinion concerning, the appropriateness of the aboveunitswhere another labor organization is involved which claimsthat a company-wide unit is the only appropriate one.The Amalgamated in its second amended petition makes applica-tion to the Board as follows:The undersigned requests that pursuant to Section 9 (c) of theNational Labor Relations Act, the National Labor Relations,Board investigate such controversy and certify to the partiesthe name or names of the representatives that have been desig-nated or selected by said employees.The undersigned furtherrequests in the alternative either that the Board amend its Di-rection of Election herein so. as to provide for two simultaneouselections amongst the employees in the respective units describedabove . (Units 1 and 2), or that the election amongst the busdrivers now scheduled to commence December 15, 1938, be or-dered postponed until your Petitioner has had an opportunityto be heard by the Board, both orally and by brief.By "simultaneous" we presume the Amalgamated means at aboutthe same time. Its above requests,for an investigation and certifi-cation and for elections must be read in the light of its amendedpetition filed before the hearing, and with regard to what has beenset forth above as to its present position concerning the three`possible appropriate units.The Board is of the opinion that the, requests or applicationsthus understood, or such part thereof as the case may be, shouldbe granted, in manner hereinafter set forth.The Brotherhood isdisinterested in such an allowance, and the Company would notbe adversely affected.In so far as the second amended petitioncontains any other applications or requests inconsistent with the, DECISIONS AND ORDERS663Decision and Direction of Elections, as heretofore and hereinamended, such applications and requests are denied.Accordingly, the Board hereby amends the Direction of Elections,as amended, by striking from the paragraph therein contained relat-ing to the election to be conducted among employees in group (b),the following words :All the station, clerical, and shop employees of Pacific Grey-hound Lines, San Francisco, California, exclusive of those shop-men employed at Los Angeles and San Francisco,and by substituting therefor the following words :All the station and clerical employees of Pacific GreyhoundLines, San Francisco, California, exclusive of executives andsupervisors,The Board will ascertain and determine the appropriate' unit orunits and representative or representatives upon the basis of theresults of the elections directed, in accordance with the followingprinciples, anything in the Decision and Direction of Elections tothe contrary notwithstanding : If a, majority ° of the bus drivers votefor the Brotherhood in the election directed in the Direction of Elec-tions, as amended heretofore and herein, among the employees ingroup (a) therein, the Board will determine that the bus drivers ofthe Company constitute a unit appropriate for the purposes of col-lective bargaining, and the Board will certify the Brotherhood as theduly chosen representative of that unit. If a majority of the busdrivers vote for the Amalgamated in said election directed among em-ployees in said group (a), and if a majority of the employees in theelection directed in the Direction of Elections, as amended hereto-fore and herein, among employees in group (b) therein, vote for theAmalgamated then the Board will determine that the bus drivers,and station and clerical employees, exclusive of executives and super-visors of the Company constitute an appropriate bargaining unit, andthe Board will certify the Amalgamated as the duly chosen repre-sentative of that unit.In the event the Brotherhood secures a ma-jority vote in the said election among bus drivers and the Amalga-mated does likewise in the said election conducted among the re-mainder of the employees, by virtue of this fact, the Board willcertify the Amalgamated as the exclusive bargaining representativeof the station and clerical employees, exclusive of executives andsupervisors.Lastly, if a majority of the bus drivers in the electiondirected among them vote for the Amalgamated, but a majority ofAll majorities herein referred to must be such under the rules governing elections laiddown in our prior decisions. 664NATIONAL LABOR RELATIONS BOARDthe remaining employees in the other election directed do not votefor the Amalgamated, the Board will determine that the bus driversconstitute a unit appropriate for the purposes of collective bargain-ing, and the Board will certify the Amalgamated as the duly chosenrepresentative of that unit.It is hereby ordered that a copy of this Second Amendment toDecision and Direction of Elections be served upon InternationalMachinists of America.And, the Board having been advised by the Regional Director thata longer period within which to hold the elections directed is neces-sary, hereby further amends the Direction of Elections, as amended,by striking therefrom the words "within sixty (60) days from thedate of this Direction" and substituting therefor the words "withinninety (90) days from the date of this Direction."The Board alsohereby amends the Decision and Direction of Elections by strikingfrom footnote 6 thereof the words "of its members."MR. EDWIN S.SMITHtook no part in the consideration of the aboveSecond Amendment to Decision and Direction of Elections.